 

EXHIBIT 10.1

 



December 6, 2019

 

Thomas S. Lazzaro

5725 Emerson Pointe Way

Orlando, FL 32819

 

RE:       Separation Agreement

 

Dear Tom:

 

This Separation Agreement (the “Agreement”) constitutes an agreement between you
and Veritiv Operating Company (the “Company’) on the terms of your separation
from employment with us. As used in this Agreement, the Company shall also
include Veritiv Corporation and its subsidiaries and affiliates and any of their
predecessors (including but not limited to Unisource Worldwide, Inc. and xpedx,
LLC). Unless otherwise expressly defined herein, all capitalized terms used
herein shall have the meanings set forth for such terms in the Veritiv
Corporation Executive Severance Plan (the “Severance Plan”).

 

1.       Your last day of employment will be March 31, 2020 (“Date of
Termination”). You will be paid the Accrued Benefits through that date in
accordance with the Severance Plan. You acknowledge that, except as expressly
provided in this Agreement or as otherwise required by applicable law, you will
not receive any additional compensation, severance or other benefits of any kind
following the Date of Termination.

 

2.       In connection with your separation of employment, you will resign all
of your positions at the Company as of the Date of Termination, and you will
execute such additional documents as requested by the Company to evidence the
foregoing. You further agree to cooperate with the Company with regard to any
legal or regulatory matters as the Company may reasonably request.

 

3.       In consideration for your execution of the General Release in the form
attached hereto as Appendix A (“Release”) and the other promises contained
herein, you will receive the compensation and benefits described in Section 4(a)
of the Severance Plan arising from a Qualified Termination by the Company not in
connection with a Change in Control. Notwithstanding anything to the contrary
contained in Section 4(a)(i) of the Severance Plan, you acknowledge that payment
of the sum of $316,910 will be in full satisfaction of any amount due you under
Section 4(a)(i)(B) of the Severance Plan (i.e. your 2019 AIP payout). In lieu of
the issuance of shares upon the vesting of your January 1, 2018 special
Restricted Stock Unit award (scheduled to vest on January 1, 2020 and January
21, 2021), you will be paid a cash payment of $1,048,441. Both of these payments
will be made to you after receipt of your executed Release and following the end
of the revocation period. Any and all amounts payable and benefits contemplated
by this Agreement will only be payable if you (i) execute the Release and
deliver it to the Company within twenty-one (21) days after the date of this
Agreement, and (ii) do not revoke the Release.

 





 

 

4.       The Company and you agree not to make or publish, or cause to be made
or published (including on-line), any derogatory or disparaging statements,
remarks or writing about each other. For purposes of the Company, this term
shall apply to the Company’s products, businesses, services, or current or
former officers, directors and employees.

 

5.       You acknowledge and agree to comply with any and all continuing
obligations you owe to the Company under agreements relating to nondisclosure of
confidential information, non-competition, inventions or intellectual property,
or other restrictive covenants, and you further acknowledge and agree that
payments under the Severance Plan are expressly conditioned upon compliance with
such agreements.

 

6.       This Agreement, the Release attached hereto, and the Severance Plan,
along with any agreements referenced in any of the foregoing, constitute the
entire agreement between you and the Company with respect to the subject matter
hereof and supersede any and all prior agreements or understandings between you
and the Company with respect to the subject matter hereof, whether written or
oral. You agree that you have not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Agreement.
In the event that any provision of this Agreement should be held to be invalid
or unenforceable, each and all of the other provisions of this Agreement will
remain in full force and effect. If any provision of this Agreement is found to
be invalid or unenforceable, such provision will be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law. This Agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of laws principles.
This Agreement may be executed by the parties hereto in counterparts (including
by means of facsimile or other electronic transmission), each of which will be
deemed an original, but all of which taken together will constitute one original
instrument.

 

To accept this Agreement, please date and sign this letter below and return it
to me for the Company’s records.

 

  Kind regards,       /s/ Mary A. Laschinger

 

--------------------------------------------------------------------------------

By signing this Agreement, I agree that I have read the entire Agreement,
understand its meaning, and voluntarily agree to its terms. I also understand
that this Agreement is a legal document, and by signing it I am giving up
certain legal rights. The Company advised me to consult with an attorney and I
had enough time to obtain independent counsel if I chose to do so.

 

 

/s/ Thomas S. Lazzaro   Employee Signature       Thomas S. Lazzaro   Print Name
      December 9, 2019   Date       Encl.    Appendix A, General Release

 



2

 

 

APPENDIX A

GENERAL RELEASE

 

This General Release (this “Release”) is entered into by and between Thomas S.
Lazzaro (“Executive”) and Veritiv Corporation (the “Company”) as of the
         day of December 2019.

 

1.       Employment Status. Executive’s employment with the Company and its
affiliates will terminate effective as of March 31, 2020. As used in this
Release, the term “affiliate” will mean any entity controlled by, controlling,
or under common control with, the Company.

 

2.       Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company will provide Executive with the benefits set forth in
Section 4(a) of the Veritiv Corporation Executive Severance Plan (the “Severance
Plan”), upon the terms, and subject to the conditions, of the Severance Plan and
the Separation Agreement between Executive and the Company (“Separation
Agreement”).

 

3.       No Admission of Liability. This Release does not constitute an
admission by the Company or its affiliates or their respective officers,
directors, partners, agents, or employees, or by Executive, of any unlawful acts
or of any violation of federal, state or local laws.

 

4.       Claims Released by Executive. In consideration of the payments and
benefits set forth in the Separation Agreement and Section 4(a) of the Severance
Plan, Executive for himself/herself, his/her heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective
predecessors, successors and assigns (the “Veritiv Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Veritiv Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation: (a)
law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Veritiv Group’s incentive compensation plans or arrangements; (e) claims
arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including without limitation under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 as amended by the
Civil Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Lilly
Ledbetter Fair Pay Act, or any other foreign, federal, state or local law or
judicial decision); (f) claims arising under the Employee Retirement Income
Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Veritiv Group or the separation of Executive’s
employment with the Veritiv Group.

 





 

 

Without limiting the foregoing paragraph, Executive represents that he/she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Veritiv
Group as of the date he/she signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date he/she signs this Release,
he/she may have certain rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. §626, and he/she voluntarily relinquishes any such
rights or claims by signing this Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Veritiv Group from (i) any obligation under the Severance Plan,
including without limitation Section 4(a) of the Severance Plan, except to the
extent modified by the Separation Agreement; (ii) any obligation to provide all
benefit entitlements under any Company benefit or welfare plan that were vested
as of the Separation Date, including the Company’s 401(k) plan and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; and (iii)
any rights or claims that relate to events or circumstances that occur after the
date that Executive executes this Release. In addition, nothing in this Release
is intended to interfere with Executive’s right to file a charge with the Equal
Employment Opportunity Commission or any state or local human rights commission
in connection with any claim Executive believes he/she may have against the
Releasees. However, by executing this Release, Executive hereby waives the right
to recover any remuneration, damages, compensation or relief of any type
whatsoever from the Company in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any similar state commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
similar state commission on Executive’s behalf.

 

5.       Representations. Executive acknowledges and represents that, as an
employee of the Company and its affiliates, he/she has been obligated to, and
has been given the full and unfettered opportunity to, report timely to the
Company any conduct that would give rise to an allegation that the Company or
any affiliate has violated any laws applicable to its businesses or has engaged
in conduct which could otherwise be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law. Executive acknowledges that a condition of the payment of the benefits
under Section 2 of this Release is his/her truthful and complete representation
to the Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Business Conduct and Ethics,
policies and procedures, and with all laws and standards governing the Company’s
business. Executive’s truthful and complete representation, based on his/her
thorough search of his/her knowledge and memory, is as follows: Executive has
not been directly or indirectly involved in any such conduct; no one has asked
or directed him/her to participate in any such conduct; and Executive has no
specific knowledge of any conduct by any other person(s) that would give rise to
an allegation that the Company or any affiliate has violated any laws applicable
to its businesses or has engaged in conduct which could otherwise be construed
as inappropriate or unethical in any way.

 



ii

 

 

6.       Bar. Executive acknowledges and agrees that if he/she should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees (with the exception of the filing of charges
of discrimination contemplated by Section 4 of this Release) with respect to any
cause, matter or thing which is the subject of the release under Section 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim or proceeding, and the applicable Releasee may recover from Executive all
costs incurred in connection with such action, claim or proceeding, including
attorneys’ fees, along with the benefits set forth in Section 4 of the Severance
Plan.

 

7.       Governing Law. This Release will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles.

 

8.       Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he/she has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he/she was given a period of 45
calendar days within which to consider and execute this Release, and to the
extent that he/she executes this Release before the expiration of the 45
calendar day period, he/she does so knowingly and voluntarily and only after
consulting his/her attorney. Executive acknowledges and agrees that the promises
made by the Veritiv Group hereunder represent substantial value over and above
that to which Executive would otherwise be entitled.

 

9.       Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 16 of the Severance
Plan. This Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if he/she revokes this
Release, it will be null and void in its entirety, and he/she will not be
entitled to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.

 

10.       Miscellaneous. The Separation Agreement and this Release, together
with the Severance Plan and any agreements concerning restrictive covenants
referenced in Section 7 of the Severance Plan, represent the final and entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations and discussions between the
parties hereto and/or their respective counsel with respect to the subject
matter hereof. Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. In
the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.
Executive agrees to execute such other documents and take such further actions
as reasonably may be required by the Veritiv Group to carry out the provisions
of this Release.

 



iii

 

 

11.       Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

  VERITIV CORPORATION       By:                     Its:             EXECUTIVE  
        Thomas S. Lazzaro

 



iv

 